DETAILED ACTION
	This office action is in response to the amendment filed on 11/6/2020 in which claims 1-9, 11-19, 22-35, 37-41 and 43 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 
“the adjustment indication is not sent if the measured end-to-end packet trip delay is the same as in a most recently sent adjustment.”
However Chheda [0029] and [0046] describes a delay adjustment is not made if the cause of the adjustment does not change for a specified period of time in order to prevent excessive adjustments to the system. 
Having the cause of the adjustment measured over time means multiple reports have to be made and compared to the previous reports and if there is no change no indication to trigger adjustment is sent in order to prevent excessive system changes.

Belghoul in view of Chheda means the adjustment indication sent to the cellular network not sent if it is for the same delay as a previously sent adjustment indication in order to prevent excessive system changes.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, 19, 22, 23, 25, 26, 28-30, 32-34, and 37-39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Belghoul et al. (US20150373774A1) in view of Chheda et al. (US20060133346A1).
As to claims 1, 11, 14 , Belghoul teaches a method for a wireless device connected to an access node in a wireless network for controlling an end-to-end packet trip delay for a packet flow established between the wireless device and another device, the method comprising:  ([0076] In 1002 a voice call may be established. The call may be established between the first UE and a second UE via a cellular (e.g., LTE) network.)
measuring an end-to-end packet trip delay between the wireless device and the other device; and ([0083] end-to-end delay may be monitored during a voice call)
 in response to determining the measured end-to-end packet trip delay does not meet an end-to-end packet trip delay target for the packet flow, sending an adjustment indication to the access node for adjusting a packet delay of a wireless connection between the wireless device and the access node over which the packet flow is transported. (Fig. 10 and [0083]-[0084] end-to-end delay may be monitored during a voice call and used as a basis (e.g., in conjunction with one or more call quality thresholds) to modify (or determine to not modify) DRX cycle length, as desired. [0084] Modifying the DRX cycle length may be achieved by providing an indication to the cellular network to modify the DRX cycle length for the voice call. [0081] This may help prevent delay for each party of the call.)
(Fig. 4 shows a UE with a transceiver connected to circuitry operable to perform the methods of the disclosure)
But does not specifically teach:
Wherein the adjustment indication is not sent if the measured end-to-end packet trip delay is the same as in a most recently sent adjustment indication. 
However Chheda teaches Wherein the adjustment indication is not sent if the measured end-to-end packet trip delay is the same as in a most recently sent adjustment indication. ([0029] and [0046] describes a delay adjustment is not made if the cause of the adjustment does not change for a specified period of time in order to prevent excessive adjustments to the system.)
Having the cause of the adjustment measured over time means multiple reports have to be made and compared to the previous reports and if there is no change no indication to trigger adjustment is sent.
It would have been obvious to  one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the end-to-end delay adaption methods of Belghoul with the hysteresis method of Chheda in order to prevent excessive changes to the system.

As to claims 2 and 12, Belghoul in view of Chheda teaches the method of claim 1 wherein if the end-to-end packet trip delay measured is greater than the end-to- ([0081] For example, if the estimated end-to-end delay is greater than the first delay threshold, the DRX cycle length may be decreased.)
As to claims 3 and 13, Belghoul in view of Chheda teaches the method of claim 1 wherein if the end-to-end packet trip delay measured is lower than the end-to-end packet trip delay target, the adjustment indication is indicative of a packet delay greater than a predetermined packet delay configured for the wireless connection. ([0081] if the estimated end-to-end delay is less than the second delay threshold, the DRX cycle length may be increased.)
As to claims 4, Belghoul in view of Chheda teaches the method of claim 1 further comprising sending an optimization indication to the access node, where the optimization indication indicates if the packet delay adjustment corresponds to at least one of the coverage enhancement or power saving. ([0081] and [0085] the adjustment may be made to improve power savings at the device [0083] the adjustment is made to improve the call quality)
As to claim 5, Belghoul in view of Chheda teaches the method of claim 1 further comprising sending an optimization indication to the access node indicating either one of a wireless device preference or requirement for optimizing the packet delay adjustment. ([0085] As one possibility, the 3GPP rel. 11 mechanism "power profile" (such as described in 3GPP TS 36.331) may be used to indicate a desired DRX cycle length modification to the network by a UE.)
As to claims 6 and 15, Belghoul in view of Chheda teaches the method of claim 1 wherein the end-to- end packet trip delay is a Real-Time Protocol, RTP, packet round trip delay. ([0077] A variety of factors may be responsible for mouth-to-ear delay, including RTP latency.)
As to claims 7 and 17, Belghoul in view of Chheda teaches the method of claim 1 wherein the end-to- end packet trip delay comprises the wireless connection packet delay and at least one of a transport network packet delay and another wireless connection packet delay associated with a wireless connection for the other device. ([0077] A variety of factors may be responsible for mouth-to-ear delay, including audio encoding/decoding delays, UE internal delays, and RTP latency. RTP latency (or RTP end-to-end delay) itself may include over the air latency and core network latency.)
	As to claims 9 and 19, Belghoul in view of Chheda teaches the method of claim 1 wherein the wireless device comprises a User Equipment, UE, the access node is an eNodeB and the wireless network is a Long-Term Evolution, LTE, network. (Fig. 3 shows a UE connected to an eNodeB to connect to the network and [0076] In 1002 a voice call may be established. The call may be established between the first UE and a second UE via a cellular (e.g., LTE) network.)
As to claim 16, Belghoul in view of Chheda teaches the wireless device of claim 11 wherein the packet flow is an RTP media flow. ([0096] establishing the voice call may include utilizing an IP multimedia subsystem (IMS) and session-initiation protocol (SIP) signaling to establish a real-time transport protocol (RTP) stream between the first UE and the second UE.)
As to claims 22, 26, and 37, Belghoul teaches a method for a wireless device connected to an access node over a wireless connection transporting a packet flow established between the wireless device and another device, the method comprising: ([0076] In 1202 a voice call may be established. The call may be established between the first UE and a second UE via a cellular (e.g., LTE) network. Fig. 3 shows the UE connected to a enodeB for the connection to the network))
determining that a packet delay budget for the wireless connection is to be adjusted at the access node; (Fig. 10 and [0083]-[0084] end-to-end delay may be monitored during a voice call and used as a basis (e.g., in conjunction with one or more call quality thresholds) to modify (or determine to not modify) DRX cycle length, as desired.
sending an adjustment information to the access node comprising an optimization indication and a corresponding adjustment value to apply for changing the packet delay budget. ([0084] Modifying the DRX cycle length may be achieved by providing an indication to the cellular network to modify the DRX cycle length for the voice call. [0081] This may help prevent delay for each party of the call.)
(Fig. 5 shows an access node with a transceiver and a processor operable to perform the methods of the disclosure.) 
But does not specifically teach:
Wherein the adjustment indication is not sent if the measured packet delay budget is the same as in a most recently sent adjustment indication. 
However Chheda teaches wherein the adjustment indication is not sent if the measured packet delay budget is the same as in a most recently sent adjustment ([0029] and [0046] describes a delay adjustment is not made if the cause of the adjustment does not change for a specified period of time in order to prevent excessive adjustments to the system.)
Having the cause of the adjustment measured over time means multiple reports have to be made and compared to the previous reports and if there is no change no indication to trigger adjustment is sent.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the end-to-end delay adaption methods of Belghoul with the hysteresis method of Chheda in order to prevent excessive changes to the system.
As to claim 23, Belghoul in view of Chheda teaches the method of claim 22, wherein the optimization indication indicates optimization for power saving operation and the corresponding adjustment value for changing the packet delay budget corresponds to an adjustment amount to be applied on current length of a Discontinuous Reception, DRX, cycle of the wireless connection. ([0081] and [0085] the adjustment may be made to improve power savings at the device [0083] the DRX cycle length adjustment is made to improve the call quality)
	As to claim 25, Belghoul in view of Chheda teaches the method of claim 22, wherein the step of determining further comprises determining that a measured end-to-end packet trip delay does not meet an end-to-end packet trip delay target for the packet flow. ([0081] In 1008, if it is determined to modify the DRX cycle length used by the first UE for the voice call based on the comparison(s) with the delay threshold(s), the C-DRX cycle length for the voice call may be modified.)
As to claim 28, Belghoul in view of Chheda teaches the method of claim 26 wherein the adjusting comprises adjusting the wireless connection packet delay so that the end-to-end packet trip delay meets an end-to-end packet trip delay target for the packet flow. ([0081] In 1008, if it is determined to modify the DRX cycle length used by the first UE for the voice call based on the comparison(s) with the delay threshold(s), the C-DRX cycle length for the voice call may be modified. This may help prevent the mouth-to-ear delay for each party of the call from exceeding a desired maximum, which may help ensure positive user experience.)
As to claim 29, Belghoul in view of Chheda teaches the method of any one of claims 26 28 claim 26 wherein the end- to-end packet trip delay is a Real-Time Protocol (RTP) packet round trip delay. ([0077] A variety of factors may be responsible for mouth-to-ear delay, including RTP latency.)
As to claim 30, Belghoul in view of Chheda teaches the method of claim 26 wherein the end- to-end packet trip delay comprises the wireless connection packet delay and at least one of a transport network packet delay and another wireless connection packet delay associated with a wireless connection for the other device. ([0077] A variety of factors may be responsible for mouth-to-ear delay, including audio encoding/decoding delays, UE internal delays, and RTP latency. RTP latency (or RTP end-to-end delay) itself may include over the air latency and core network latency.)
	As to claim 32, Belghoul in view of Chheda teaches the method of claim 26 wherein the wireless device comprises a User Equipment, UE, the access node is an eNodeB and the wireless network is a Long-Term Evolution, LTE, network. (Fig. 3 shows a UE connected to an eNodeB to connect to the network and [0076] In 1002 a voice call may be established. The call may be established between the first UE and a second UE via a cellular (e.g., LTE) network.)
As to claims 33 and 38, Belghoul in view of Chheda teaches the method of claim 26, wherein the information included in the adjustment indication comprise an adjustment value to apply for changing the packet delay of the wireless connection.  ([0084] Modifying the DRX cycle length may be achieved by providing an indication to the cellular network to modify the DRX cycle length for the voice call. The indication may specify the desired DRX cycle explicitly, or may simply provide an indication to incrementally increase or decrease the DRX cycle according to an agreed upon increment.)
As to claims 34 and 39, Belghoul in view of Chheda teaches the method of claim 33, wherein the adjustment value corresponds to an adjustment amount to be applied on current length of a Discontinuous Reception, DRX, cycle of the wireless connection. ([0084] Modifying the DRX cycle length may be achieved by providing an indication to the cellular network to modify the DRX cycle length for the voice call. The indication may specify the desired DRX cycle explicitly, or may simply provide an indication to incrementally increase or decrease the DRX cycle according to an agreed upon increment.)



Claims 8, 18, 27, 31, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul in view of Chheda  as applied to claim 1 and further in view of Ibanez et al. (US20140126406A1).
As to claims 8, 18, 31 and 41, Belghoul in view of Chheda teaches the method of claim 1
But does not specifically teach:
 wherein the wireless connection packet delay is a Quality of Service Class Identifier, QCI, packet delay configured for a radio bearer associated with the wireless connection and 
wherein the adjustment indication is indicative of an adjustment for the configured QCI packet delay.
However Ibanez teaches wherein the wireless connection packet delay is a Quality of Service Class Identifier, QCI, packet delay configured for a radio bearer associated with the wireless connection and ([0023] Each bearer 52, 54 may be associated with a corresponding QoS profile. The QoS profile may be defined through QoS parameters such as a QoS Class Identifier (QCI), [0003] a bearer is considered to be an information transmission context or path of defined characteristics, e.g. capacity, delay and/or bit error rate)
wherein the adjustment indication is indicative of an adjustment for the configured QCI packet delay. ([0023] the QoS level provided for communicating the data packets may also be adapted by modifying an existing bearer, [0030] If such a repeated measurement indicates an increased delay, e.g., due to increased load in the network, a previously downgraded dedicated bearer 54 may be upgraded.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the delay adjustment methods of Belghoul with the delay adjustment methods of Ibanez in order to provide a specific level of QOS to the UEs.
	As to claim 27, Belghoul in view of Chheda teaches the method of claim 26 
But does not specifically teach:
further comprising determining a quality of the wireless connection.
However Ibanez teaches further comprising determining a quality of the wireless connection. ([0023] the QoS level provided for communicating the data packets may also be adapted by modifying an existing bearer, [0030] If such a repeated measurement indicates an increased delay, e.g., due to increased load in the network, a previously downgraded dedicated bearer 54 may be upgraded.)



Claims 24, 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul in view of Chheda as applied to claim 22 and further in view of Khoryaev et al. (US20130242889A1).
As to claims 24, 35 and 40, Belghoul in view of Chheda teaches the method of claim 22, 
But does not specifically teach: 
wherein the optimization indication indicates optimization for coverage enhancement and the corresponding adjustment value for changing the packet delay budget corresponds to an adjustment amount to be applied on current number of repetitions in Transmission Time Interval, TTI, bundling of the wireless connection.
However Khoryaev teaches wherein the optimization indication indicates optimization for coverage enhancement and ( [0057] Adaptive UE specific TTI bundling can be used to improve coverage and system performance of a service (e.g., VoIP service).
 the corresponding adjustment value for changing the packet delay budget corresponds to an adjustment amount to be applied on current number of repetitions in Transmission Time Interval, TTI, bundling of the wireless connection. ([0057] the number of subframes in a TTI bundle can be set adaptively as a part of a link adaptation procedure by taking into account a delay budget. Different link budgets can be used for different wireless devices (e.g., UEs) to compensate for the coverage gap that wireless device may have.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Belghoul with the adaptive TTI bundling method of Khoryaev in order to improve coverage and system performance.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul in view of Chheda as applied to claim 1 and further in view of Lee et al. (US20190007855A1).
As to claim 43, Belghoul in view of Chheda teaches the method of claim 1, 
wherein sending the adjustment indication to the access node comprises sending the adjustment indication from the wireless device to the access node 
But does not specifically teach:

However Lee teaches sending the adjustment indication to the access node comprises sending the adjustment indication from the wireless device to the access node via at least one of a Radio Resource Control (RRC) message and a Medium Access Control (MAC) Control Element (CE). ([0086] the UE may transmit an UL packet delay measurement result to the eNB. transmitted by RRC/PDCP/RLC/MAC/PHY signaling.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the end-to-end delay adaption method of Belghoul in view of Chheda with the uplink delay measurement report of Lee in order to improve service quality.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Elton Williams/Examiner, Art Unit 2465